Citation Nr: 1540783	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) of the cervical spine, evaluated as 20 percent disabling prior to February 26, 2015, and 30 percent as of February 26, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The Veteran had active duty from February 1971 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision.  During the pendency of the appeal, the Veteran raised a claim for TDIU in December 2013 and the RO denied this in a March 2015 rating and added it to a March 2015 supplemental statement of the case as an appellate issue as part and parcel of the increased rating claim.  Thus, this matter is before the Board.  

In a March 2015 rating decision issued during the pendency of this appeal, the RO granted a 30 percent rating for the cervical spine disorder effective February 26, 2015, with the 20 percent rating remaining in effect prior to this date.  The Veteran has not expressed satisfaction with this rating; thus, the matter remains on appeal.  

A request for a Travel Board hearing submitted in his February 2014 substantive appeal was later withdrawn in a December 2014 correspondence. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 7, 2013, the Veteran's service-connected cervical spine DDD did not result in limited motion of flexion restricted to 15 degrees, either favorable or unfavorable ankylosis, any incapacitating episodes during the prior 12 months, or separate compensable neurological manifestations attributable to the cervical spine. 

2.  As of February 7, 2013, the Veteran's service-connected cervical spine DDD has resulted in limited motion of flexion restricted to 15 degrees or less; however, it did not result in either favorable or unfavorable ankylosis, any incapacitating episodes reported during the prior 12 months, or separate compensable neurological manifestations attributable to the cervical spine. 

CONCLUSIONS OF LAW

1.  Prior to February 7, 2013, the schedular criteria for a rating in excess of 20 percent for DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5237-5243 (2014). 

2.  As of February 7, 2013, the schedular criteria for a rating in excess of 30 percent for DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5237-5243 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2010 letter, sent prior to the March 2012 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims for disabilities of the lumbar spine and cervical spine disorders as well as his and VA's respective responsibilities in obtaining such evidence and information. 

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.




II.  Increased Rating Claims Adjudication

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

By way of history service connection was granted for the cervical spine degenerative disorder in a May 1983 rating decision which assigned an initial 20 percent rating.  The Veteran filed his current claim for an increase in September 2010.  Presently he is in receipt of a staged rating with a 20 percent rating in effect prior to February 26, 2015, and a 30 percent rating effective as of this date.  Prior to his filing his September 2010 claim, he was shown to have received physical therapy and pain center treatment from December 2008 up through August 2009 with treatment including injections and physical therapy for symptoms that included neck pain generally between 3-4 out of 10 in intensity, though sometimes going up to 7-8 out of 10 as reported in July 2009 when he was receiving injections.  Although ranges of motion were not recorded he was described as having severely limited range of motion and he was noted to move his neck and body as one repeatedly in these records.  These records also showed the Veteran's pain to be increased with head turning and lying down.  A July 2008 medical report noted that MRI findings showed moderate stenosis at C5-6, uncovertebral joint hypertrophy at C6-7 and foraminal stenosis at C6-7.  

The report of an August 2011 VA spine examination revealed complaints of sharp pains in his neck radiating to his shoulder with recurrent tingling, paresthesias and numbness of the arms and fingers.  This was of moderate severity.  He had no incapacitating episodes in the past 12 months with prescribed bed rest; however, he reported flare-ups 3 or 4 times in the past year where he self-treated with decreased activity and a half day's bed rest.  His treatment was with Celebrex, ice, heat and TENS.  He recently treated with epidurals in pain management and wanted to avoid surgery on his cervical spine.  He had associated symptoms of stiffness, fatigue, spasms, neck weakness, and decreased ability to turn his head especially when trying to back up when driving.  He had recurrent numbness and paresthesias into his upper extremities.  He had sleep disturbances twice a night from neck pain which wakes him.  He had no history of bowel or genitourinary involvement from the cervical spine.  He was noted to not use a neck brace or other aids.  He was noted to walk a half to 3/4 mile on flat land due to co-morbidity of his neck and a knee disorder.  He had no assistance in activities of daily living and could lift up to 35 pounds (again with comorbidity of back and knees).  He was limited in housekeeping activities involving pushing, pulling (including vacuuming), and using his arms at or above shoulder level.  His maximum overhead use was less than five minutes.  He could no longer run or jump or play physical sports.  He could drive an hour or more but was limited in his ability to turn his neck especially backing up.  He could sit for over an hour, and stand for 20 minutes due to his neck and knee.  He was noted to be medically retired from a job as a mechanical service technician after developing difficulty using his arms at or above shoulder level or doing activities requiring wrenching or twisting actions.  

Examination revealed him to be right handed, and he stood with his head centered on his shoulders without excess lordotic or kyphotic curve or other posture deformity.  His range of motion was 50 degrees flexion, 25 degrees extension, 20 degrees left lateral flexion, 10 degrees right lateral flexion, 30 degrees right rotation and 40 degrees left rotation.  Following repetitive motion, he had additional loss of motion with the ranges as follows: 40 degrees flexion, 10 degrees extension, 35 degrees left rotation and 40 degrees right rotation which was noted to be an improvement.  The lateral flexion measurements were not listed post repetitive motion and are presumed unchanged or untested.  Pain was the major limiting factor and there was objective evidence of discomfort and guarding of the cervical spine with movement and palpatory tenderness.  There was no postural or other spinal abnormalities or changes after repetitive use.  There was no ankylosis.  Neurological examination revealed normal sensory examination of the upper extremities, with no noticeable muscle atrophy of the arms or hands.  He had satisfactory grip strength and normal muscle strength of +5.  Reflexes were intact and normal.  There was functional loss with repetitive movement as described above and evidence of intervertebral disc syndrome with complaints of intermittent radiculitis, but there were no signs and symptoms of radiculitis or radiculopathy on physical exam.  An August 2011 X-ray showed uncovertebral and facet joint hypertrophic changes with multi-level bilateral bony neural foraminal encroachment.  The diagnosis after examination and review of the August 2011 X-ray was multi-level DDD of the cervical spine.  

The Veteran sought treatment via ambulatory care and pain management for his cervical disc disease from June 2012 through November 2012; his pain level was consistently reported as 8/10 intensity.  Ambulatory care notes from June 2012 and July 2012 gave the same history of severe neck pain with inability to move his neck laterally or fully flex or extend.  He also reported occasional radiation down the left arm with numbness.  He had marked tenderness in the midline with paraspinous muscle spasm on examination, with markedly diminished lateral range of motion as well as flexion and extension.  He was assessed with severe cervical neck pain with radicular symptoms.  In July 2012 he underwent another MRI which revealed spurring and disc bulging, and he was notified that the MRI showed fairly marked DDD with four bulging discs and narrowing of the nerve root. 

He was seen by pain medicine consult and physical therapy (PT) in August 2012.  The August 2012 pain medicine consult revealed complaints of the cervical pain of a constant 8/10 without radiation that was affecting his life by decreasing his ability to work and enjoyment of life.  Examination revealed moderately decreased flexion, extension and bilateral side bending.  He had palpatory tenderness of the cervical paraspinals, but his strength was 5/5 and he had normal sensory light touch in both upper extremities, except the biceps, triceps and brachioradialis (C6) nerves were all diminished bilaterally.  His right Fabres' test was normal.  The August 2012 PT note disclosed complaints of being unable to turn his head sideways for 2-4 years with constant pain of 7-8/10.  Examination likewise revealed muscle tenderness and spasms of the cervical paraspinals, with a range of motion that revealed full range of motion of flexion and extension but with lateral flexion limited by 95 percent in both directions.  Muscle strength was 5/5 except for the shoulders that were 4/5 to 4+/5 and neck muscles were 4+/5.  In September 2012 he was seen by surgery nursing for neck pain that made it difficult to sleep and was aggravated by turning his head and lying in bed.  

In September 2012 he was seen by interventional pain medicine for an initial consult.  He continued to report pain that averaged a level 7 with medications and maximum of 8/10.  It increased with cold weather, turning his head, and lying down at night.  The pain was localized in the neck and trapezius and was of an aching, constant and mainly nociceptive nature.  Examination revealed he could sit and stand normally with pain.  His neck had very limited motion, with 70 degrees flexion but only 20 degrees extension and rotation, bilaterally.  His arms had full active range of motion and normal strength.  The Veteran was noted to fear injections and was doing neck exercises.  The option of injections was made available for him to call and request as needed.  He continued with physical therapy in October and November 2012 with findings of range of motion showing normal flexion and extension, 20 degrees right rotation, 30 degrees left rotation and 10 degrees lateral flexion in both directions.  

On January 16, 2013, the Veteran was seen by a chiropractic consult, with complaints of pain in his neck and shoulders of an 8/10 level, and he reported being unable to move his head.  He described issues with overhead work and described a sensation like a string from his neck along the upper trapezius to the shoulder.  His symptoms were said to be worsening and he only slept 4 hours a night due to pain.  Ranges of motion, however, revealed flexion to 50 degrees with pulling.  Extension was to 10 degrees with sharp pain between the shoulder blades.  Lateral flexion was 5 degrees in both directions, and rotation was 10 degrees in both directions.  Postural findings were of forward head posture with bilateral forward shoulders, and ribcage elevated in an inspiration posture as his default posture.  He also had internally rotated shoulders and poor abdominal tone noted as postural issues.  His musculature was hypertonic and tender in the bilateral cervical region and he had minimal spinal tenderness.  The assessment was cervical and thoracic strain and plans for 6 chiropractic treatments were ordered.  These same general findings were noted in a chiropractic note 2 weeks later at the end of January 2013, with the only motion recorded as rotation which on the left was 5 degrees and on the right was 10 degrees.  His posture was mildly improved with a more erect posture.  His pain level was consistently at 8 as noted in a pain management note also in January 2013.

On February 7, 2013, a physical therapy note revealed him to complain of pain again at 8/10 from the right side of his neck to his shoulder.  He was using home exercises and a TENS unit with mild and temporary relief.  He denied any numbness or tingling in the upper extremities at this time; however, on examination, his flexion was noted to be only 2 degrees prior to heat treatment, and 3 degrees, post heat.  Extension was 5 degrees both pre and post heat.  Right rotation was 10 degrees pre heat and 11 degrees post heat.  Left rotation was 8 degrees pre and post heat.  Right lateral flexion was 6 degrees pre heat and 7 degrees post heat.  Left lateral flexion was 7 degrees pre heat and 8 degrees post heat.  Palpation revealed increased muscle spasm in the upper and middle trapezius bilaterally and his pain was 9/10 on palpation.  He underwent treatment with his goal to be able to turn his head when he backed up his car. 

Chiropractic treatment notes from February 2013 through June 2013 revealed ongoing treatment for the cervical spine symptoms, with findings, history and complaints the same as those reported in January 2013, with the exception that the range of motion was only reported as a rotation of less than 25 degrees, with no other motions recorded.  An ambulatory care note from May 2013 noted the Veteran to report that his pain was at 7/10 range and also that he was unable to flex his neck.  His treatment included chiropractic and physical therapy which did not improve his symptoms, and he did not want surgery or narcotics.  He now wanted to start acupuncture.  Examination revealed marked tenderness in the paracervical region and decreased lateral movement in flexion and extension of the cervical spine.  He is shown to have begun acupuncture in June 2013 with treatments continuing through January 2014, and pain levels consistently reported as a level 8 in these records.  Later he was referred for alpha wave stimulation therapy for neck pain and insomnia.  

Other records from 2014 include a June 2014 record documenting continued complaints of difficulty moving his neck laterally, with a history of treatments including PT, cortisone injections, chiropractic and most recently acupuncture.  Examination revealed tenderness in the paracervical region, and decreased sensation and lateral movements of the neck.  His motor strength was 5/5 in the upper extremities.  Plans included following with interventional pain management and consider repeat MRI.  In December 2014, he continued to report pain of 8/10 level in his neck, but the records focused on other medical issues.  Likewise the treatment records from 2015 focused on other medical issues rather than his cervical spine.  

The report of a February 26, 2015 VA examination noted the diagnoses of cervical strain, degenerative arthritis and spinal stenosis as well as spondylosis of the cervical spine.  He again was noted to be right handed.  Flare-ups did not impact the function of his cervical spine.  His range of motion was noted to be abnormal with only 10 degrees of flexion, right lateral flexion and left lateral flexion.  He had 20 degrees extension and only 5 degrees right and left rotation.  His functional loss was such that the inability to do range of motion of his cervical spine made it very difficult to drive or do any activity requiring him to turn his neck.  He had localized tenderness throughout his cervical spine and additional loss of motion on repetitive testing.  After 3 repetitions his ranges of motion were now only 7 degrees for flexion, bilateral rotation and bilateral lateral flexion.  Extension was 20 degrees.  His range of motion after repetitive use over time was 5 degrees flexion, 20 degrees extension and the remainder of motions were 7 degrees.  

The examiner opined that this testing was not done during a flare up, and this examination supported his statements of functional loss during flare-ups.  The pain, weakness, fatigue and incoordination significantly limited his functional ability with flare-ups in terms of range of motion described as 3 degrees flexion, 15 degrees extension and 5 degrees for the rest of the motions.  Guarding and spasm resulted in abnormal gait or spinal contour; however, his muscle strength of both upper extremities was 5/5, sensory was normal for both upper extremities, and there was no radicular pain or signs of radiculopathy or any other neurological abnormalities.  There was no ankylosis noted.  There was no evidence of intervertebral disc syndrome noted, including any requiring bed rest.  He used a cane for other orthopedic problems besides his neck.  The examiner reported there was no impact on his ability to work, and elaborated no further about this.  

The RO is noted to have evaluated the Veteran's cervical disabilities under the criteria for arthritis Diagnostic Code 5242; however, given the history of his symptoms that include sporadically noted radicular complaints, coupled with the findings on X-ray and MRI, the Board finds that his cervical spine disability is more appropriately evaluated under DC 5243. 

The General Rating Formula for Diseases and Injuries of the Spine provides for the following disability ratings for disorders of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned in pertinent part as follows: 

For the 20 percent evaluation in effect prior to February 26, 2015, this contemplates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

For the next higher evaluation, a 30 percent-rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.

Higher evaluations of 40 percent require a finding of unfavorable ankylosis of the entire cervical spine.  Other criteria for a rating of 40 percent or higher (such as 50 or 100 percent) require ankylosis of varying degrees of severity involving either the thoracolumbar spine or entire spine, which is not applicable in this matter where the disability in question is limited to the cervical spine, and where ankylosis involving more than the cervical spine is not shown. 

Note (1):  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In addition, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

In addition, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  When there is no limitation of motion of the specific joint involved a 10 percent evaluation is for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is available for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is some objectively confirmed limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by limitation of motion. Id.  When there is compensable (10 percent or higher) limitation of motion of the specific joint affected, that joint should be evaluated under the appropriate diagnostic codes for limitation of motion of that specific joint.  Id.  

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months. 38 C.F.R. § 4.71a Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

Analysis-Increased rating for cervical spine based on orthopedic findings

Based on consideration of the above discussed evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the cervical spine disability prior to February 7, 2013; however, the Board finds that a 30 percent rating is warranted as of February 7, 2013, the date that medical evidence showed his disability had increased in severity and met the criteria for a 30 percent rating.

Prior to February 7, 2013, the Veteran's cervical spine disorder is not shown by the evidence to meet the orthopedic criteria for a 30 percent rating as his cervical spine is not shown to be favorably ankylosed, nor is his flexion shown to be limited to 15 degrees or less.  To the contrary, the August 2011 VA examination showed his flexion to be 50 degrees, with additional loss following repetitive motion restricting the flexion to 40 degrees.  Subsequently the primary care, PT, and pain consult records prior to February 7, 2013, repeatedly show his flexion to have full or nearly full ranges of motion, with 70 degrees flexion reported in September 2012, "normal" flexion in October 2012 and November 2012, and 50 degrees flexion in January 2013.  Although the Board does acknowledge that the Veteran was severely restricted in other motions of the cervical spine, namely his rotation and lateral flexion to the left and right were repeatedly shown to be severely limited, and he was noted to have pain aggravated by turning his head or lying down, these limitations are not shown to more closely resemble a favorable ankylosis of the cervical spine.  Thus, the preponderance of the evidence does not reflect the Veteran's orthopedic manifestations of his cervical spine disorder to warrant a rating in excess of 20 percent rating prior to February 7, 2013.

As of February 7, 2013, the Board finds that the evidence does favor a grant of a 30 percent rating for the cervical spine's orthopedic limitations.  On this date the Veteran's cervical spine was noted by PT to have only 2 degrees of flexion prior to heat treatment and 3 degrees of flexion after heat treatment.  Clearly this shows flexion of 15 degrees or less warranting a 30 percent rating under the General Rating for Spine Disorders.  Subsequent records prior to the March 2015 VA examination do not disclose a range of motion recorded for flexion, but do provide evidence suggesting that the flexion continued to be severely restricted.  Of note, he reported being unable to flex his neck at all in May 2013, which suggests a restriction of 15 degrees or less.  His cervical spine symptoms which included pain levels regularly at a level 8 and marked tenderness, were shown to be refractory to various modes of treatment including chiropractic physical therapy and acupuncture which he started in June 2013 with no change in his pain levels.  These findings were generally unchanged in the records leading up to the VA examination dated February 26, 2015, that also showed cervical flexion of less than 15 degrees.  Thus the evidence does reflect that a 30 percent rating is warranted as of February 7, 2013, prior to the RO's effective date of February 26, 2015, assigned for this rating.  

As to whether the Veteran's cervical spine disorder is shown to warrant a rating in excess of the 30 percent rating now in effect as of February 7, 2013, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent. He is not shown to have unfavorable ankylosis of the entire cervical spine.  He is thus already receiving the maximum allowable scheduler compensation based on limitation of motion as of February 7, 2013. 

In sum based on the criteria addressing orthopedic findings, the preponderance of evidence is against a rating in excess of 20 percent prior to February 7, 2013 but as of this date, the evidence supports a 30 percent grant for the cervical spine disorder.  The evidence, however, is against a rating in excess of 30 percent disabling for this cervical spine disorder now in effect as of February 7, 2013.  

Other considerations-incapacitating episodes and neurological findings

The Board has also found no evidence of intervertebral disc syndrome symptoms sufficient to warrant an increased rating in excess of 20 percent prior to February 7, 2013, and in excess of 30 percent as of February 7, 2013, under the applicable criteria for incapacitating episodes. See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

A review of the evidence fails to show that the Veteran had incapacitating episodes for which he was prescribed bed rest by a physician at any period during the pendency of this appeal, much less any having a total duration of at least 6 weeks during the past 12 months.  There are no medical records showing any prescribed bed rest of record, and the Veteran has not alleged such episodes.  At most he is noted to have reported self-treating his symptoms with a half day's bedrest in the August 2011 VA examination for 3 or 4 times in the prior year, far less than the 6 weeks anticipated in the criteria for a 40 percent rating.  Thus increased ratings are not warranted under the criteria for incapacitating episodes.  38 C.F.R. § 4.71a  Diagnostic Code 5243.

The diagnostic criteria for injuries and disabilities of the spine require that neurological abnormalities stemming from the spine disability be separately evaluated under appropriate diagnostic code(s).  See 38 C.F.R. § 4.71a, Codes 5235-5242, Note (1).  In this case, it does not appear the RO considered whether the Veteran is entitled to separate ratings for neurological manifestations.  Given the evidence of some episodic radicular symptoms the Board shall consider whether separate ratings for neurological manifestations is appropriate.  

In this regard the evidence is somewhat equivocal as to whether the Veteran has radicular symptoms including radiculopathy affecting the upper extremities, with the August 2011 VA examination describing subjective complaints of radicular symptoms, but with unremarkable neurological findings and the most recent VA examination of February 2015 finding no signs or symptoms of radicular pain or radiculopathy.  Other records, however, do suggest the presence of a possible radiculopathy or other associated neurological manifestations affecting the upper extremities.  Among these is the record from an August 2012 pain medicine consult which noted findings of biceps, triceps and brachioradialis (C6) nerves to be diminished bilaterally, albeit with otherwise unremarkable findings of normal strength and sensory examination of the bilateral upper extremities.  

Given such findings the Board finds it is appropriate to consider whether separate compensable ratings are warranted for the neurological manifestations of the upper extremities under the criteria for paralysis of the upper radicular group (fifth and sixth cervicals) under Diagnostic Code 8510 and alternately neuritis and neuralgia of that nerve.  See 38 C.F.R. § 4.124a Diagnostic Code 8510.  Diagnostic Code 8610 refers to neuritis and Diagnostic Code 8710 refers to neuralgia of the upper radicular group.  See 38 C.F.R. §§ 4.71a  (Note 1), 4.124a, Diagnostic Code 8510.  Under this criteria a minimum 20 percent rating is warranted for mild incomplete paralysis affecting either the major or minor hand.  

A review of the evidence does not reflect that the criteria for this minimum rating is warranted under Diagnostic Code 8710 for the neurological manifestations affecting either extremity.  Of note the neurological manifestations are at most sporadic in nature, are primarily subjective in nature and even when objective evidence shows possible neurological manifestations, the overall function of the upper extremities is not shown to be affected.  In the August 2011 VA examination, although the Veteran reported sharp pain radiating down his upper extremities with numbness and paresthesias of the arms and fingers, the objective findings were completely normal on neurological examination with normal sensory and full strength.  This examination concluded that although the Veteran reported intermittent radiculitis, he had no signs and symptoms of such on examination.  Even the August 2012 pain medicine consult which noted findings of biceps, triceps and brachioradialis (C6) nerves to be diminished bilaterally, revealed grossly normal upper extremities, with full 5/5 strength and normal sensory other than for these particular nerves.  

Other records from September 2012 described the Veteran as having pain localized in his neck and trapezius, with no mention of radiation down the extremities.  Likewise a February 2013 PT note revealed the Veteran denied any numbness or tingling in the upper extremities, and a June 2014 treatment record continued to report 5/5 strength in his upper extremities.  As previously noted the March 2015 VA examination yielded completely normal findings on examination for strength and sensation of the upper extremities and gave a conclusion that no radicular pain, radiculopathy or any other neurological abnormalities were present.  In light of these findings of generally normal upper extremities, the criteria for even a "mild" for mild incomplete paralysis affecting either the major or minor hand is not met.  

The Board has also considered whether there are other neurological manifestations for consideration; however, the records and examination reports discussed above have repeatedly indicated that there are no bowel or bladder manifestations of the cervical spine disorder.  

Thus the Board finds that consideration of separate ratings for neurological manifestations of an intervertebral disc disorder is not warranted.  38 C.F.R. § 4.71a  Diagnostic Code 5243.

Extra-schedular considerations

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.  

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, concerning the ratings for each of the service-connected neck disability, the evidence does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  As discussed above in the sections pertaining to the individual disabilities, a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that, for each issue, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his service-connected cervical disability on appeal.  Accordingly, it is not necessary to proceed to the second step.


ORDER

Entitlement to a rating greater than 20 percent for degenerative disc disease cervical spine for the period prior to February 7, 2013, is denied.

Entitlement to a rating of 30 percent, but no greater, for degenerative disc disease, cervical spine as of February 7, 2013, is allowed, subject to the applicable regulations concerning the payment of monetary benefits. 


REMAND

The Board notes that a formal claim for a TDIU was filed in December 2013 and was denied and placed on appeal in March 2015, when the RO issued both a rating decision and a supplemental statement of the case which included the issue of entitlement to a TDIU even though the Veteran did not have the opportunity to formally appeal the TDIU denial.  TDIU has also been certified before the Board as an appellate issue.  

The RO's adjudication is noted to have addressed TDIU as part of the increased rating for the cervical spine.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  Given, however, that the issue of TDIU was certified and adjudicated in an SSOC as a separate issue, the Board shall consider this TDIU issue to include not only the cervical spine issue before it but also in light of the other service-connected disabilities.  He is noted to have a combined 70 percent disability in effect from April 11, 2012, based on multiple service-connected disabilities including the cervical spine disorder, a right hip disorder, bilateral hearing loss, bilateral knee disorders and a hiatal hernia.  

The Board notes that among these disorders, his right hip and knee disorders were determined by a July 2013 VA examination to impact his work due to limitations on sitting, standing for prolonged periods and being virtually unable to squat or climb.  Regarding the cervical spine disorder, the Board notes that the February 2015 VA examiner indicated that there was no impact on his ability to work, but provides no rationale for this opinion.  Other evidence including the various treatment records and the earlier VA examination of August 2011, when his neck was actually less restricted in motion, suggest otherwise as to the cervical spine disorder affecting his work function, with limits on his ability to drive, difficulty reaching overhead, or doing twisting activities with his arms have been noted.  In light of these findings, further examination is indicated to determine whether his cervical spine disability either alone or in conjunction with his other service connected disabilities render him unemployable.  

Additionally the Board notes that for any period in which the schedular criteria for TDIU is not met under 38 C.F.R. § 4.16a, it should consider the appropriateness of submitting this matter to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) when adjudicating this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the impact of his service-connected physical disabilities on his employability.  The claims file must be sent to the examiner for review.  The examiner should indicate the extent to which the functional impairment caused by the combined effect of the Veteran's service-connected disabilities impacts his employability.  In providing this opinion the examiner should clarify the extent to which his service-connected cervical spine disability, either alone or in conjunction with his other service-connected disabilities impacts his ability to obtain or maintain substantially gainful employment.  A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to entitlement to a TDIU to include consideration of an extraschedular assignment for any period where the schedular criteria for TDIU is not met under 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


